Case 9:19-cv-81459-RLR Document 1 Entered on FLSD Docket 10/25/2019 Page 1 of 16



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

                                                              CASE NO.:
  HOWARD COHAN,

         Plaintiff,

  vs.                                                         INJUNCTIVE RELIEF SOUGHT


  FUJI YAMA, INC.
  a Florida Profit Corporation
  d/b/a SAIKO-I SUSHI LOUNGE & HIBACHI

        Defendant(s).
  ____________________________________/

                                           COMPLAINT

         Plaintiff, HOWARD COHAN (“Plaintiff”), by and through the undersigned counsel,

  hereby files this Complaint and sues FUJI YAMA, INC., a Florida Profit Corporation, d/b/a

  SAIKO-I SUSHI LOUNGE & HIBACHI (“Defendant”), for declaratory and injunctive relief,

  attorneys’ fees, expenses and costs (including, but not limited to, court costs and expert fees)

  pursuant to 42 U.S.C. § 12182 et. seq., and the 2010 Americans with Disabilities Act (“ADA”)

  and alleges as follows:

                                  JURISDICTION AND VENUE

         1.      This is a complaint for breach of contract and injunctive relief seeking enforcement

  of the Settlement Agreement and Release (copy attached as Exhibit A) reached in the case of

  HOWARD COHAN v. SAIKO-I SUSHI LOUNGE & HIBACHI, 9:18-cv-80509-BB (S.D. Fla.)

  (dismissed by order upon settlement) which arose out of Plaintiff’s claim of discrimination caused

  by certain barriers encountered by Plaintiff on Defendant’s property that prevented Plaintiff from
Case 9:19-cv-81459-RLR Document 1 Entered on FLSD Docket 10/25/2019 Page 2 of 16



  the full and equal enjoyment of a place of public accommodation in violation of Title III of the

  Americans with Disabilities Act.

          2.      This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

  §§ 1331, 343 for Plaintiff’s claims arising under Title 42 U.S.C. § 12182 et. seq., based on

  Defendant’s violations of Title III of the ADA. See also, 28 U.S.C. §§ 2201, 2202, as well as the

  2010 ADA Standards.

          3.      Venue is proper in this Court, West Palm Beach Division, pursuant to 28 U.S.C. §

  1391(B) and Internal Operating Procedures for the United States District Court For the Southern

  District of Florida in that all events giving rise to the lawsuit occurred in Palm Beach County,

  Florida.

                                                  PARTIES

          4.      Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

  residing in Palm Beach County, Florida.

          5.      Upon information and belief, Defendant is the lessee, operator, owner and lessor of

  the Real Property, which is subject to this suit, and is located at 5970 SW 18th St suite # E4, Boca

  Raton, FL 33433 (“Premises”), and is the owner of the improvements where Premises is located.

          6.      Defendant is authorized to conduct, and is in fact conducting, business within the

  state of Florida.

          7.      Plaintiff is an individual with numerous permanent disabilities including severe

  spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

  spine with nerve root compromise on the right side; a non-union fracture of the left acromion

  (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

  knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe
Case 9:19-cv-81459-RLR Document 1 Entered on FLSD Docket 10/25/2019 Page 3 of 16



  basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms cause

  sudden onsets of severe pain and substantially limit Plaintiff’s major life activities. As such,

  Plaintiff suffered from a “qualified disability” under the ADA. 42 U.S.C § 12101, et seq.

         8.      On March 15, 2018, Plaintiff visited Defendant’s Premises. At the time of

  Plaintiff’s visit to the Premises on March 15, 2018, Plaintiff required the use of fully accessible

  restrooms; fully accessible paths of travel throughout the facility; fully accessible and properly

  marked parking, and fully accessible service and eating areas. Plaintiff personally visited the

  Premises, but was denied full and equal access and full and equal enjoyment of the facilities,

  services, goods, and amenities within the Premises, even though he was a “bona fide patron”.

         9.      Defendant’s Premises is a public accommodation as defined by Title III of the ADA

  and as such is governed by the ADA.

         10.     On or about April 18, 2018, Plaintiff filed a lawsuit against Defendant seeking to

  force Defendant to comply with the ADA and applicable regulations thereto. See HOWARD

  COHAN v. FUJI YAMA, INC., 9:18-CV-80509-BB (S.D. Fla.)

         11.     On or about May 18, 2018, Plaintiff’s suit was dismissed upon stipulation and

  notice to the U.S. District Court that the parties had settled.

         12.     In connection with said dismissal, Plaintiff and Defendant entered into a Settlement

  Agreement and Release (Exhibit A) on or about May 11, 2018.

         13.     The Settlement Agreement and Release required Defendant to complete all

  modifications to the Premises by on or about November 11, 2018.

         14.     Defendant has failed to complete the required modification(s) to the Premises as

  required by the ADA and the Settlement Agreement and Release and Defendant has failed to give

  notice of any reasons or documentation for non-compliance.
Case 9:19-cv-81459-RLR Document 1 Entered on FLSD Docket 10/25/2019 Page 4 of 16



         15.     Plaintiff again personally visited Defendant’s Premises on January 29, 2019 and on

  June 26, 2019, (and prior to instituting this action).

         16.     Plaintiff required the use of fully accessible restrooms; fully accessible paths of

  travel throughout the facility; fully accessible and properly marked parking, and fully accessible

  service and eating areas. Plaintiff was denied full and equal access and full and equal enjoyment

  of the facilities, services, goods, and amenities within the Premises, even though was “bona fide

  patron”.

         17.     Plaintiff, in his individual capacity, has shown that he will absolutely return to the

  Premises and avail himself of the services offered when Defendant modifies the Premises or

  modifies the policies and practices to accommodate individuals who have physical disabilities.

         18.     Plaintiff is continuously aware of the violations at Defendant's Premises and is

  aware that it would be a futile gesture to return to the Premises as long as those violations exist,

  and Plaintiff is not willing to suffer additional discrimination.

         19.     Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

  result of Defendant's discrimination until Defendant is compelled to comply with the requirements

  of the ADA.

         20.     Plaintiff would like to be able to be a patron of the Premises in the future and be

  able to enjoy the goods and services that are available to the able-bodied public, but is currently

  precluded from doing so as a result of Defendant's discriminatory conduct as described herein.

  Plaintiff will continue to be precluded from using the Premises until corrective measures are taken

  at the Premises to eliminate the discrimination against persons with physical disabilities.

         21.     Completely independent of the personal desire to have access to this place of public

  accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the purpose of
Case 9:19-cv-81459-RLR Document 1 Entered on FLSD Docket 10/25/2019 Page 5 of 16



  discovering, encountering and engaging discrimination against the disabled in public

  accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

  personally visits the public accommodation; engages all of the barriers to access, or at least of

  those that Plaintiff is able to access; tests all of those barriers to access to determine whether and

  the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

  discrimination; and subsequently returns to Premises to verify its compliance or non-compliance

  with the ADA and to otherwise use the public accommodation as members of the able-bodied

  community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit

  the Premises regularly to verify its compliance or non-compliance with the ADA, and its

  maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiff’s

  individual capacity and as a “tester”, visited Premises, encountered barriers to access at Premises,

  and engaged and tested those barriers, suffered legal harm and legal injury, and will continue to

  suffer such harm and injury as a result of the illegal barriers to access and the ADA violations set

  forth herein. It is Plaintiff’s belief that said violations will not be corrected without Court

  intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

         22.     Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

  Defendant modifies the Premises or modifies the policies and practices to accommodate

  individuals who have physical disabilities to confirm said modifications have been completed in

  accordance with the requirements of the ADA.

                                    COUNT I
                VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

         23.     Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 22

  above as if fully stated herein.
Case 9:19-cv-81459-RLR Document 1 Entered on FLSD Docket 10/25/2019 Page 6 of 16



         24.      On July 26, 1990, Congress enacted the Americans With Disabilities Act (“ADA”),

  42 U.S.C. § 12101 et. seq. Commercial enterprises were provided one and a half (1.5) years from

  enactment of the statute to implement its requirements. The effective date of Title III of the ADA

  was January 26, 1992, or January 26, 1993 if Defendant(s) have ten (10) or fewer employees and

  gross receipts of $500,000.00 or less. See 42 U.S.C. § 12182; 28 C.F.R. § 36.508(a).

         25.      Congress found, among other things, that:

               a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                  this number shall increase as the population continues to grow older;

               b. historically, society has tended to isolate and segregate individuals with disabilities

                  and, despite some improvements, such forms of discrimination against disabled

                  individuals continue to be a pervasive social problem, requiring serious attention;

               c. discrimination against disabled individuals persists in such critical areas as

                  employment, housing, public accommodations, transportation, communication,

                  recreation, institutionalization, health services, voting and access to public services

                  and public facilities;

               d. individuals with disabilities continually suffer forms of discrimination, including

                  outright intentional exclusion, the discriminatory effects of architectural,

                  transportation, and communication barriers, failure to make modifications to

                  existing facilities and practices. Exclusionary qualification standards and criteria,

                  segregation, and regulation to lesser services, programs, benefits, or other

                  opportunities; and,

               e. the continuing existence of unfair and unnecessary discrimination and prejudice

                  denies people with disabilities the opportunity to compete on an equal basis and to
Case 9:19-cv-81459-RLR Document 1 Entered on FLSD Docket 10/25/2019 Page 7 of 16



                   pursue those opportunities for which our country is justifiably famous, and accosts

                   the United States billions of dollars in unnecessary expenses resulting from

                   dependency and non-productivity.

  42 U.S.C. § 12101(a)(1)-(3),(5) and (9).

          26.      Congress explicitly stated that the purpose of the ADA was to:

                a. provide a clear and comprehensive national mandate for elimination of

                   discrimination against individuals with disabilities;

                b. provide clear, strong, consistent, enforceable standards addressing discrimination

                   against individuals with disabilities; and

                c. invoke the sweep of congressional authority, including the power to enforce the

                   fourteenth amendment and to regulate commerce, in order to address the major

                   areas of discrimination faced on a daily basis by people with disabilities.

  U.S.C. § 12101(b)(1)(2) and (4).

          27.      Pursuant to 42 U.S.C. § 12182(7), 28 C.F.R. § 36.104 and the 2010 ADA Standards,

  Defendant’s Premises is a place of public accommodation covered by the ADA by the fact it

  provides services to the general public and must be in compliance therewith.

          28.      Defendant has discriminated and continues to discriminate against Plaintiff and

  others who are similarly situated, by denying access to, and full and equal enjoyment of goods,

  services, facilities, privileges, advantages and/or accommodations located at the Premises, as

  prohibited by 42 U.S.C. § 12182 and 42 U.S.C. § 12101 et. seq., and by failing to remove

  architectural barriers pursuant to 42 U.S.C. § 12182(b)(2)(A)(iv).

          29.      Plaintiff has visited Premises, and has been denied full and safe equal access to the

  facilities and therefore suffered an injury in fact.
Case 9:19-cv-81459-RLR Document 1 Entered on FLSD Docket 10/25/2019 Page 8 of 16



          30.      Plaintiff would like to return and enjoy the goods and/or services at Premises on a

  spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by the

  Defendant’s failure and refusal to provide disabled persons with full and equal access to their

  facilities. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

  architectural barriers that are in violation of the ADA.

          31.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

  of Justice, Officer of the Attorney General promulgated Federal Regulations to implement the

  requirements of the ADA. See 28 C.F.R. § 36 and its successor the 2010 ADA Standards ADA

  Accessibility guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. § 36, under which said

  Department may obtain civil penalties of up to $55,000.00 for the first violation and $110,000.00

  for and subsequent violation.

          32.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

  U.S.C. § 12182 et. seq. and the 2010 American Disabilities Act Standards et. seq., and is

  discriminating against Plaintiff as a result of, inter alia, the following specific violations:

          Sushi Bar

                a. Providing counter heights exceeding 36 inches making it impossible to service a

                   person with a disability in violation of 2010 ADAAG §§ 904, 904.4, 904.4.1,

                   904.4.2, 305 and 306.

                b. Failure to provide accessible seating for person(s) with a disability at a bar or

                   adjacent table in the bar area, recreational area or a table area adjacent to a pool for

                   food or beverage service, or at a computer work surface such as in a business center,

                   in violation of 2010 ADAAG §§ 902, 902.1, 902.2, 902.3, 305, 306 and/or §4.32.4

                   of the 1991 ADA Standards.
Case 9:19-cv-81459-RLR Document 1 Entered on FLSD Docket 10/25/2019 Page 9 of 16



           c. Failure to provide seating for a person(s) with a disability that has the correct clear

              floor space for forward approach in violation of 2010 ADAAG §§ 902, 902.2, 305

              and 306.

        Main Bar

           d. Providing counter heights exceeding 36 inches making it impossible to service a

              person with a disability in violation of 2010 ADAAG §§ 904, 904.4, 904.4.1,

              904.4.2, 305 and 306.

           e. Failure to provide accessible seating for person(s) with a disability at a bar or

              adjacent table in the bar area, recreational area or a table area adjacent to a pool for

              food or beverage service, or at a computer work surface such as in a business center,

              in violation of 2010 ADAAG §§ 902, 902.1, 902.2, 902.3, 305, 306 and/or §4.32.4

              of the 1991 ADA Standards.

           f. Failure to provide seating for a person(s) with a disability that has the correct clear

              floor space for forward approach in violation of 2010 ADAAG §§ 902, 902.2, 305

              and 306.

        Men’s Restroom

           g. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

              exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

              404, 404.1, 404.2, 404.2.9 and 309.4.

           h. Providing a swinging door or gate with improper maneuvering clearance(s) due to

              a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2,

              404.2.4 and 404.2.4.1.
Case 9:19-cv-81459-RLR Document 1 Entered on FLSD Docket 10/25/2019 Page 10 of 16



             i. Failure to provide the proper insulation or protection for plumbing or other sharp

                 or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

                 and 606.5.

             j. Failure to provide paper towel dispenser at the correct height above the finished

                 floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.

             k. Failure to provide an additional accessible toilet compartment complying with

                 604.8.2 when there are 6 or more water closets or urinals in any combination in

                 violation of 2010 ADAAG §§ 213, 213.3 and 213.3.1.

  Men’s Restroom ACCESSIBLE STALL

             l. Failure to provide sufficient clear floor space around a water closet without any

                 obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

                 603.2.3, 604, 604.3 and 604.3.1.

             m. Failure to provide the proper insulation or protection for plumbing or other sharp

                 or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

                 and 606.5.

             n. Failure to provide toilet paper dispensers in the proper position in front of the water

                 closet or at the correct height above the finished floor in violation of 2010 ADAAG

                 §§ 604, 604.7 and 309.4.

             o. Failure to provide the water closet in the proper position relative to the side wall or

                 partition in violation of 2010 ADAAG §§ 604 and 604.2.

  To the best of Plaintiff’s belief and knowledge, Defendant has failed to eliminate the specific

  violations set forth in paragraph 32 herein.
Case 9:19-cv-81459-RLR Document 1 Entered on FLSD Docket 10/25/2019 Page 11 of 16



          33.    Although Defendant is charged with having knowledge of the violations, Defendant

  may not have actual knowledge of said violations until this Complaint makes Defendant aware of

  same.

          34.    To date, the readily achievable barriers and other violations of the ADA still exist

  and have not been remedied or altered in such a way as to effectuate compliance with the

  provisions of the ADA.

          35.    As the owner, lessor, lessee or operator of the Premises, Defendant is required to

  comply with the ADA. To the extent the Premises, or portions thereof, existed and were occupied

  prior to January 26, 1992, the owner, lessor, lessee or operator has been under a continuing

  obligation to remove architectural barriers at the Premises where removal was readily achievable,

  as required by 28 C.F.R. §36.402.

          36.    To the extent the Premises, or portions thereof, were constructed for occupancy

  after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an obligation

  to design and construct such Premises such that it is readily accessible to and usable by individuals

  with disabilities, as required by 28 C.F.R. §36.401.

          37.    Plaintiff has retained the undersigned counsel for the filing and prosecution of this

  action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

  Defendant, pursuant to 42 U.S.C. § 12205.

          38.    All of the above violations are readily achievable to modify in order to bring

  Premises or the Facility/Property into compliance with the ADA.

          39.    In instance(s) where the 2010 ADAAG standard does not apply, the 1991 ADAAG

  standard applies and all of the violations listed in paragraph 18 herein can be applied to the 1991

  ADAAG standards.
Case 9:19-cv-81459-RLR Document 1 Entered on FLSD Docket 10/25/2019 Page 12 of 16



         40.      Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

  Plaintiff’s injunctive relief, including an order to alter the subject facility to make them readily

  accessible to and useable by individuals with disabilities to the extent required by the ADA and

  closing the Subject Facility until the requisite modifications are completed.

         WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

  injunctive and declaratory relief:

               1. That this Court declares that Premises owned, operated and/or controlled by

                  Defendant is in violation of the ADA;

               2. That this Court enter an Order requiring Defendant to alter their facilities to make

                  them accessible to and usable by individuals with disabilities to the full extent

                  required by Title III of the ADA;

               3. That this Court enter an Order directing the Defendant to evaluate and neutralize

                  their policies, practices and procedures toward persons with disabilities, for such

                  reasonable time so as to allow the Defendant to undertake and complete corrective

                  procedures to Premises;

               4. That this Court award reasonable attorney’s fees, all costs (including, but not

                  limited to the court costs and expert fees) and other expenses of suit to the Plaintiff;

                  and,

               5. That this Court award such other and further relief as it may deem necessary, just

                  and proper.

                                            COUNT II
                                       BREACH OF CONTRACT

         39.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 22

  above as if fully stated herein.
Case 9:19-cv-81459-RLR Document 1 Entered on FLSD Docket 10/25/2019 Page 13 of 16



         40.    On or about May 11, 2018, Plaintiff and Defendant entered into a Release and

  Settlement Agreement and Release. [Exhibit A] Through this settlement agreement, Defendant

  agreed to make modifications to Defendant’s Premises as outlined in the agreement. The

  Settlement Agreement and Release required Defendant to complete all modifications to the

  Premises by on or about November 11, 2018.

         41.    Plaintiff has performed all conditions precedent to be performed by him under the

  Agreement.

         42.    Since November 11, 2018, Defendant has failed to complete the modifications

  promised in the settlement agreement. Specifically, Defendant has failed to address the following

  violations:

         Sushi Bar

                     a. Providing counter heights exceeding 36 inches making it impossible to

                        service a person with a disability in violation of 2010 ADAAG §§ 904,

                        904.4, 904.4.1, 904.4.2, 305 and 306.

                     b. Failure to provide accessible seating for person(s) with a disability at a bar

                        or adjacent table in the bar area, recreational area or a table area adjacent to

                        a pool for food or beverage service, or at a computer work surface such as

                        in a business center, in violation of 2010 ADAAG §§ 902, 902.1, 902.2,

                        902.3, 305, 306 and/or §4.32.4 of the 1991 ADA Standards.

                     c. Failure to provide seating for a person(s) with a disability that has the

                        correct clear floor space for forward approach in violation of 2010 ADAAG

                        §§ 902, 902.2, 305 and 306.

         Main Bar
Case 9:19-cv-81459-RLR Document 1 Entered on FLSD Docket 10/25/2019 Page 14 of 16



                 d. Providing counter heights exceeding 36 inches making it impossible to

                    service a person with a disability in violation of 2010 ADAAG §§ 904,

                    904.4, 904.4.1, 904.4.2, 305 and 306.

                 e. Failure to provide accessible seating for person(s) with a disability at a bar

                    or adjacent table in the bar area, recreational area or a table area adjacent to

                    a pool for food or beverage service, or at a computer work surface such as

                    in a business center, in violation of 2010 ADAAG §§ 902, 902.1, 902.2,

                    902.3, 305, 306 and/or §4.32.4 of the 1991 ADA Standards.

                 f. Failure to provide seating for a person(s) with a disability that has the

                    correct clear floor space for forward approach in violation of 2010 ADAAG

                    §§ 902, 902.2, 305 and 306.

        Men’s Restroom

                 g. Providing a gate or door with a continuous opening pressure of greater than

                    5 lbs. exceeding the limits for a person with a disability in violation of 2010

                    ADAAG §§ 404, 404.1, 404.2, 404.2.9 and 309.4.

                 h. Providing a swinging door or gate with improper maneuvering clearance(s)

                    due to a wall or some other obstruction in violation of 2010 ADAAG §§

                    404, 404.1, 404.2, 404.2.4 and 404.2.4.1.

                 i. Failure to provide the proper insulation or protection for plumbing or other

                    sharp or abrasive objects under a sink or countertop in violation of 2010

                    ADAAG §§ 606 and 606.5.

                 j. Failure to provide paper towel dispenser at the correct height above the

                    finished floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.
Case 9:19-cv-81459-RLR Document 1 Entered on FLSD Docket 10/25/2019 Page 15 of 16



                      k. Failure to provide an additional accessible toilet compartment complying

                            with 604.8.2 when there are 6 or more water closets or urinals in any

                            combination in violation of 2010 ADAAG §§ 213, 213.3 and 213.3.1.

          Men’s Restroom ACCESSIBLE STALL

                      l. Failure to provide sufficient clear floor space around a water closet without

                            any obstructing elements in this space in violation of 2010 ADAAG

                            §§4.22.3, 603, 603.2.3, 604, 604.3 and 604.3.1.

                      m. Failure to provide the proper insulation or protection for plumbing or other

                            sharp or abrasive objects under a sink or countertop in violation of 2010

                            ADAAG §§ 606 and 606.5.

                      n. Failure to provide toilet paper dispensers in the proper position in front of

                            the water closet or at the correct height above the finished floor in violation

                            of 2010 ADAAG §§ 604, 604.7 and 309.4.

                      o. Failure to provide the water closet in the proper position relative to the side

                            wall or partition in violation of 2010 ADAAG §§ 604 and 604.2.

          43.      Plaintiff has been damaged by the defendant’s breach of the settlement agreement.

  Specifically, Plaintiff has had to retain the services of the undersigned attorney to pursue this action

  for breach of contract.

          WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

  injunctive and declaratory relief:

                1. That this Court declares that Defendant has failed to comply the Settlement

                   Agreement and Release;
Case 9:19-cv-81459-RLR Document 1 Entered on FLSD Docket 10/25/2019 Page 16 of 16



           2. That this Court enter an Order requiring Defendant to alter their facilities to make

              them accessible to and usable by individuals with disabilities to the full extent

              required by Title III of the ADA;

           3. That this Court award reasonable attorney’s fees, all costs (including, but not

              limited to the court costs and expert fees) and other expenses of suit to the Plaintiff

              and as provided in the Settlement Agreement and Release; and,

           4. That this Court award such other and further relief as it may deem necessary, just

              and proper.

        Dated October 25, 2019

                                     The Law Office of Gregory S. Sconzo, P.A.
                                     5080 PGA Boulevard, Suite 213
                                     Palm Beach Gardens, FL 33418
                                     Telephone: (561) 729-0940
                                     Facsimile: (561) 491-9459

                                     By: /s/ Gregory S. Sconzo
                                     GREGORY S. SCONZO, ESQUIRE
                                     Florida Bar No.: 0105553
                                     Service Email: sconzolaw@gmail.com
                                     Primary Email: greg@sconzolawoffice.com
